Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 1 of 14 PageID# 592




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA

 IN RE GERBER PRODUCTS COMPANY
 HEAVY METALS BABY FOOD                        Master File No. 1:21-cv-0269
 LITIGATION

 THIS DOCUMENT RELATES TO:


 Keeter v. Gerber Products Company             Case No.: 1:21-cv-00269-LO-TCB

 Moore v. Gerber Products Company              Case No.: 1:21-cv-00277-LO-TCB

 Hazely, et al. v. Gerber Products Company     Case No.: 1:21-cv-00321-LO-TCB

 R. Bryan, et al. v. Gerber Products Company   Case No.: 1:21-cv-00349-LO-TCB

 Adams v. Gerber Products Company              Case No.: 1:21-cv-00410-LO-TCB


 TERESA WILSON, RYAN SANDERS,
 SUSAN CANADA, TIFFANIE SKIBICKI,
 ANGEL WILSON, LISA GRAY,                      Case No.: 1:21-cv-00372-LO-IDD
 SHAWWANA KOONTZ, KRISTINE
 PAUL, HEATHER LOWREY, JOLINA
 MANLEY, JEAN LEFFINGWELL,
 JESSICA DAVID, SOMMER MCGURL,
 HAYLEY PFIEFER and CASSANDRA
 MARTELL individually, and on behalf of all
 others similarly situated,

               Plaintiffs,

        v.

 GERBER PRODUCTS COMPANY; and
 DOES 1 through 10, inclusive,

               Defendants.
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 2 of 14 PageID# 593




 ALEXIS BRYAN, MILISSA
 DUCASSE, and TALLY ROKOCZ, on
 behalf of themselves and all others        Case No.: 1:21-cv-00478-LO-TCB
 similarly situated,

       Plaintiffs,

               v.

 GERBER PRODUCTS COMPANY,

       Defendant.

 JEREMY CANTOR; ASHLEY ALLEN;
 EMILY BACCARI; KAITLYNN CARSON;
 AMBER CAUDILL; NEISHA DANIELS;                Case No.: 1:21-cv-00489-LO-TCB
 FELICIA DYKES; JILLIAN GEFFKEN;
 JESSICA GOODPASTURE; HANNAH
 GRANDT; DOMINICK GROSSI;
 GALENA GUTIERREZ; ANTHONY
 HARRISON; CHRISTINA HOLLAND;
 HEATHER HYDEN; MERCEDES JONES,
 LISA LOSIEWICZ; HEATHER
 MCCORMICK; TERRIE MCDONALD;
 HALEY SAMS; VITO SCAROLA;
 BAYLEE SCHAEFER; NATALIA
 STOROSHKO; and ARIANE THOMAS, on
 behalf of themselves and all others similarly
 situated,

       Plaintiffs,

               v.

 GERBER PRODUCTS COMPANY,

       Defendant.



  DEFENDANT GERBER PRODUCTS COMPANY’S MOTION AND [PROPOSED]
ORDER TO RESET DEADLINES AND CONSOLIDATE OR, IN THE ALTERNATIVE,
 TO EXTEND GERBER’S TIME TO MOVE, ANSWER, OR OTHERWISE RESPOND
        TO THE CONSOLIDATED CLASS ACTION COMPLAINT AND
THE WILSON COMPLAINT TO ALIGN WITH GERBER’S RESPONSE DEADLINES
           IN THE RELATED CANTOR AND A. BRYAN ACTIONS




                                            2
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 3 of 14 PageID# 594




      COMES NOW, Defendant Gerber Products Company (“Gerber”), by and through

undersigned counsel, and moves this Court for an order vacating Gerber’s deadlines to move,

answer, or otherwise respond to the complaints in each of the above-captioned actions; and

ordering that, if the Court denies Gerber’s pending Motion to Transfer Venue to the District of

New Jersey, all of the above-captioned related actions be consolidated and deadlines set for:

            (i) plaintiffs to move for appointment of interim lead counsel;

            (ii) plaintiffs to file an amended consolidated complaint; and

            (iii) Gerber to move, answer, or otherwise respond to the amended consolidated

                complaint.

       In the alternative, Gerber moves this Court for an order extending Gerber’s deadlines to

move, answer, or otherwise respond to the Consolidated Class Action Complaint in In Re:

Gerber Products Company Heavy Metals Baby Food Litigation, Master File No. 1:21-cv-0269,

and the complaint in Wilson, et al. v. Gerber Products Company, No. 1:21-cv-00372, from June

28, 2021 and July 15, 2021, respectively, to July 20, 2021, to align with Gerber’s July 20, 2021

deadline to move, answer, or otherwise respond to the substantially similar complaints in Alexis

Bryan, et al. v. Gerber Products Company, Case No. 1:21-cv-00478, and Cantor, et al. v. Gerber

Products Company, Case No. 1:21-cv-00489.

       In support, Gerber states as follows:

      (1)       On March 15, 2021, this court consolidated Keeter v. Gerber Products Company,

Case No. 1:21-cv-00269 (“Keeter”), and Moore v. Gerber Products Company, 1:21-cv-00277

(“VA Moore”), in In re Gerber Products Company Heavy Metals Baby Food Litigation, Master

File No. 1:21-cv-00269 (“Consolidated Action,” lead docket Keeter v. Gerber Products

Company, Case No. 1:21-cv-00269 (“Keeter Dkt.”), ECF Nos. 29, 30, 31);



                                                  3
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 4 of 14 PageID# 595




       (2)     On May 12, 2021, the Keeter and VA Moore plaintiffs, as well as the plaintiffs in

Hazely, et al. v. Gerber Products Company, Case No. 1:21-cv-00321 (“Hazely”), Renee Bryan,

et al. v. Gerber Products Company, Case No. 1:21-cv-00349 (“R. Bryan”), and Adams v. Gerber

Products Company, Case No. 1:21-cv-00410 (“Adams”), and several plaintiffs who had not

previously filed a related complaint against Gerber in this Court, filed a Consolidated Class

Action Complaint in the Consolidated Action (Keeter Dkt., ECF No. 23). On May 24, 2021, the

Court consolidated Hazely, R. Bryan, and Adams with Keeter and VA Moore in the Consolidated

Action (id., ECF No. 32). Gerber’s deadline to move, answer, or otherwise respond to the

Consolidated Class Action Complaint in the Consolidated Action is June 28, 2021 (id. ECF No.

16);

       (3)     There are three additional related actions pending in this Court that have not been

consolidated with the Consolidated Action: (1) Wilson, et al. v. Gerber Products Company, No.

1:21-cv-00372 (“Wilson”); (2) Alexis Bryan, et al. v. Gerber Products Company, Case No. 1:21-

cv-00478 (“A. Bryan”); and (3) Cantor, et al. v. Gerber Products Company, Case No. 1:21-cv-

00489 (“Cantor”). Gerber’s deadlines to move, answer, or otherwise respond to the complaints

in these actions are July 15, 2021 (Wilson) and July 20, 2021 (A. Bryan and Cantor) (Wilson

Dkt., ECF No. 25; A. Bryan Dkt., ECF No. 18; Cantor Dkt., ECF No. 11);

       (4)     The complaints in each of the above-captioned actions plead nearly identical

allegations—that Gerber allegedly misrepresented or failed to disclose that its baby food

products allegedly contain high levels of certain naturally occurring heavy metals and that

plaintiffs would not have purchased Gerber’s baby food products but for the alleged




                                                4
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 5 of 14 PageID# 596




misrepresentations and omissions.1 All of the above-captioned cases allege overlapping causes

of action requesting duplicative relief, including breach of express warranty, breach of implied

warranty of merchantability, fraud by omission, negligent misrepresentation, unjust enrichment,

and violation of various states’ consumer protection statutes.2 Accordingly, all of the above-

captioned actions may be appropriately consolidated under Fed. R. Civ. P. 42(a);

          (5)       Currently pending is Gerber’s Motion to Transfer Venue to the District of New

Jersey (Keeter Dkt., ECF No. 29; Wilson Dkt., ECF No. 12; A. Bryan Dkt., ECF No. 19; Cantor

Dkt., ECF No. 12) (“Gerber’s Transfer Motion”), which seeks an order transferring venue of all

of the above-captioned actions to the District of New Jersey, where the first-filed related action

against Gerber arising out of the same or similar operative facts, Shepard, et al. v. Gerber

Products Co., No. 2:21-cv-01977-CCC-MF (D.N.J. Feb. 5, 2021) (“Shepard”), as well as 10

other related actions, are pending before the Honorable Claire C. Cecchi. The hearing on

Gerber’s Transfer Motion in this Court is scheduled for June 25, 2021;

          (6)       Currently pending in the District of New Jersey is a fully-briefed motion filed by

counsel in Jessica Moore v. Gerber Products Company action, No.: 2:21-cv-02516-CCC-MF

(D.N.J.) (NJ Moore)—also counsel for plaintiff Jamie Moore in the Consolidated Action pending

in this Court—to transfer all of the related actions pending in the District of New Jersey to this

District. See NJ Moore Dkt., ECF No. 8;




1
    Compare Keeter Dkt., ECF No. 23 ¶ 194 (alleging Gerber’s marketing included “misleading, deceptive, unfair and
    false representations and material omissions” and “reasonable consumers like Plaintiffs . . . would not have
    purchased [the food] had Gerber been truthful and made full and adequate disclosures”), with Wilson Dkt., ECF
    No. 1 ¶ 21; A. Bryan Dkt., ECF No. 1 ¶¶ 41, 43; Cantor Dkt., ECF No. 1 ¶ 63, 65 (alleging same).
2
    See Keeter Dkt., ECF No. 23 ¶¶ 234, 246, 279, 289, 307, 314-724); Wilson Dkt., ECF No. 1 ¶¶ 71, 82, 92, 100,
    118, 125-200; A. Bryan Dkt., ECF No. 1 ¶¶ 75, 93, 110, 117, 123, 129-216; Cantor Dkt., ECF No. 1 ¶¶ 174, 192,
    209, 216, 222, 228-401.


                                                          5
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 6 of 14 PageID# 597




      (7)      On June 16, 2021, counsel for Gerber met and conferred with counsel for

plaintiffs in the above-captioned actions concerning Gerber’s proposal that plaintiffs stipulate to

vacate Gerber’s current deadlines to move, answer, or otherwise respond to the complaints in the

above-captioned actions and to an order that, if the Court denies Gerber’s Transfer Motion, all of

the above-captioned actions be consolidated; plaintiffs’ deadlines to move for appointment of

interim lead counsel and file an amended consolidated complaint be triggered off of the Court’s

order on Gerber’s Transfer Motion; and Gerber’s deadline to respond be set for a date following

the filing of an amended consolidated complaint;

      (8)      During the meet and confer, the primary concern expressed by counsel for

plaintiff Jamie Moore in the Consolidated Action was that any stipulation to consolidate and

extend deadlines not be interpreted as slowing the above-captioned cases down in favor of the

related New Jersey cases for purposes of the dueling transfer motions. Counsel for Gerber

agreed and advised that Gerber was willing to incorporate that agreement as part of the

unopposed motion to make clear that Gerber does not request consolidated and extended

deadlines in this Court for the purpose of gaining an advantage with respect to Gerber’s pending

Transfer Motion;

      (9)      During the meet and confer, counsel for the Cantor, A. Bryan, and Adams

plaintiffs indicated their agreement to Gerber’s proposed unopposed motion—that the Court

should resolve Gerber’s Transfer Motion first, that the related cases should be consolidated, a

single amended consolidated complaint filed, and only then that Gerber respond to a single

amended complaint, and that the filing of a motion to dismiss by Gerber on June 28, 2021 would

be “premature.” Plaintiffs’ counsel requested time to meet and confer amongst themselves, to

which Gerber consented;



                                                 6
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 7 of 14 PageID# 598




      (10)     On June 17, 2021, counsel for Gerber sent counsel for plaintiffs a proposed

unopposed motion to reset deadlines and consolidate. On June 18, 2021, Mark Rosen of

Barrack, Rodos & Bacine, counsel for Jamie Moore in the Consolidated Action, sent a letter to

counsel for Gerber advising, on behalf of all plaintiffs in the above-captioned actions, that

plaintiffs “oppose any such motion at this time” (see Exhibit A hereto). The sole basis for

plaintiffs’ opposition was that “Plaintiffs believe that all of the existing deadlines should remain

in place, and see no reason why Gerber should not answer or otherwise plead to the [complaints

by their current deadlines” (id.). Plaintiffs’ counsel did not address Gerber’s position that it

would be inefficient to proceed with briefing a motion to dismiss, or multiple motions to dismiss

absent consolidation, until after it was resolved whether the so-called “heavy-metal” cases would

be heard in this Court or in the District of New Jersey;

      (11)     In the motion to transfer pending in the District of New Jersey, the same counsel

that represents plaintiff Jamie Moore in the Consolidated Action pending in this Court argued

that “the actions against Gerber in [the District of New Jersey] should be consolidated, and then

transferred for resolution on the merits with the pending consolidated actions against Gerber in

the Eastern District of Virginia” (see Exhibit B hereto, p. 2 (emphasis added)). Plaintiffs’

counsel thus concedes that if Judge Cecchi grants the NJ Moore plaintiff’s motion to transfer the

New Jersey cases to this Court, the transferred cases should be resolved together with the related

cases currently pending in this Court—not piecemeal;

      (12)     On May 21, 2021, Judge Cecchi ordered that all of the class actions then-pending

in the District of New Jersey, and any other class action thereafter filed in, removed to, or

transferred to the District of New Jersey, that arise out of the same or similar operative facts as

Shepard, be consolidated, and set the following deadlines:



                                                  7
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 8 of 14 PageID# 599




               a. No plaintiffs shall move for appointment of interim lead counsel until thirty

                   (30) days after the court rules on the motion to transfer the New Jersey actions

                   to the Eastern District of Virginia;

               b. Plaintiffs shall not file a consolidated complaint until thirty (30) days after

                   appointment of interim lead counsel; and

               c. In the interim, Gerber need not file a response to the complaint in each related

                   action and instead shall move, answer, or otherwise respond to any

                   consolidated complaint no later than sixty (60) days following service of a

                   consolidated complaint.

(See Exhibit C hereto, p. 6, ¶ 5.) Accordingly, if this Court grants Gerber’s Transfer Motion, the

above-captioned actions will be consolidated with the related actions pending in the District of

New Jersey, and Gerber will not be required to move, answer, or otherwise respond to plaintiffs’

claims until after such consolidation, after the court appoints interim lead counsel, and after the

filing of a consolidated complaint encompassing plaintiffs’ claims. The same law firm

representing Jamie Moore in the Consolidated Action pending before this Court, and Jessica

Moore in the NJ Moore action, stipulated to this open-ended deadline for Gerber to respond to its

client’s claims against Gerber pending in the District of New Jersey (see id. at 7), but is

unwilling to stipulate to equivalent treatment in the Consolidated Action pending here;

      (13)     On June 7, 2021, the Judicial Panel on Multidistrict Litigation (“JPML”) denied a

motion to transfer the above-captioned and related actions pending against Gerber and other

baby food manufacturers to the Eastern District of New York for consolidated pretrial

proceedings, holding industry-wide consolidation was not appropriate and ordering that “transfer

under Section 1404 or the first-to-file doctrine”—the bases for Gerber’s pending Transfer



                                                  8
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 9 of 14 PageID# 600




Motion—“is preferable to Section 1407 centralization” of single-defendant actions, and “it is

better to allow the parties’ attempts to self-organize play out” (see Exhibit D hereto, p. 4);

      (14)     Prior to, and following, the JPML’s order, Gerber has secured several stipulations

and court orders (over the objections of plaintiffs) to transfer related actions pending against

Gerber to the District of New Jersey pursuant to the first-to-file rule, including:

               a. McNealy v. Gerber Products Company, No. 2:21-cv-09064-CCC-MF

                   (D.N.J.), transferred by stipulation on April, 12, 2021, from the District of

                   Minnesota to the District of New Jersey;

               b. Kelly v. Gerber Products Company, No. 2:21-cv-12504-CCC-MF (D.N.J.),

                   transferred by order of the U.S. District Court for the Southern District of

                   Florida on June 11, 2021, to the District of New Jersey;

               c. Robbins v. Gerber Products Company, et al., No. 2:21-cv-12666-CCC-MF

                   (D.N.J.), transferred by order of the U.S. District Court for the Central District

                   of California with respect to plaintiff’s claims against Gerber on June 16,

                   2021, to the District of New Jersey; and

               d. Eldridge v. Gerber Products Company, et al., No. 1:21-cv-00283-TJM-CFH

                   (N.D.N.Y.), stipulation to transfer plaintiff’s claims against Gerber to the

                   District of New Jersey pending;

      (15)     Requiring Gerber to respond to one or more of the complaints in the above-

captioned actions before the transfer and consolidation process is complete would be inconsistent

with the schedules set by several other federal courts overseeing similar sets of putative class

actions pending against other baby food manufacturers in those courts (in addition to the District

of New Jersey):



                                                  9
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 10 of 14 PageID# 601




            a. On March 19, 2021, the U.S. District Court for the Northern District of New

               York consolidated all then-pending and future-filed, -transferred, or -removed

               related actions pending there against Beech-Nut Nutrition Company (“Beech-

               Nut”) and ordered that “Beech-Nut need not file a response to the complaint

               in each Related Action and instead shall answer, move or otherwise respond

               to any Consolidated Complaint no later than sixty (60) days following service

               of the Consolidated Complaint, or by no later than May 15, 2021, whichever

               is later” (see Exhibit E hereto, ¶ 5). The same law firm representing Jamie

               Moore in the Consolidated Action pending before this Court, and Jessica

               Moore in the NJ Moore action, stipulated to this open-ended deadline for

               Beech-Nut to respond to its client’s claims against Beech-Nut pending in the

               Northern District of New York, yet refuses to stipulate to such a reasonable

               schedule in the Consolidated Action pending here; and

            b. On May 13, 2021, the U.S. District Court for the Eastern District of New York

               consolidated all of the non-personal injury putative class actions asserting

               claims against The Hain Celestial Group, Inc. only pending in that court and

               ordered that “[m]otions to appoint interim lead counsel pursuant to Federal

               Rule of Civil Procedure 23(g) shall be filed within fourteen (14) days from the

               date of this Order; and [t]he Court will issue a deadline for interim lead

               counsel to file a Consolidated Amended Complaint within forty-five (45) days

               after its ruling on the appointment of interim lead counsel” (see Exhibit F

               hereto, ¶¶ 8-9);




                                            10
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 11 of 14 PageID# 602




       (16)     Gerber expects that all of the putative class actions asserting claims against

 Gerber for alleged misrepresentations and omissions concerning the presence and/or levels of

 heavy metals in its baby food products—including the above-captioned actions and the related

 actions pending in the District of New Jersey—will eventually be consolidated in a single district

 as a result of any remaining stipulations or motions to transfer to be filed and this Court’s and

 Judge Cecchi’s rulings on the dueling motions to transfer pending in this District and the District

 of New Jersey. Upon such consolidation, a single consolidated class action complaint should be

 filed to preserve judicial and party resources, promote judicial economy, avoid duplicative

 pleadings, motions, and discovery proceedings, and streamline adjudication of related matters,

 and Gerber should not be required to move, answer, or otherwise respond to any of the

 complaints in the pending related actions until all of the related actions are consolidated and a

 single consolidated complaint is filed. Requiring Gerber to respond to any of the complaints in

 the pending related actions before plaintiffs in these and the dozens of related actions pending

 against Gerber across the country finish the process of consolidating those related actions

 through the first-to-file rule and/or 28 U.S.C. § 1404(a) would waste party and judicial resources,

 and undermine the thrust of the JPML’s order that “it is better to allow the parties’ attempts to

 self-organize play out.” (Exhibit D hereto, p. 4); and

       (17)     A Proposed Order granting this Motion is attached hereto as Exhibit G.

       (18)     WHEREFORE, Gerber respectfully moves this Court for an order that:

                a. Gerber’s deadlines to move, answer, or otherwise respond to the complaints in

                    the above-captions actions are vacated; and

                b. If the Court denies Gerber’s Transfer Motion:




                                                  11
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 12 of 14 PageID# 603




                       i. All of the above-captioned actions, and any other class action arising

                           out of the same or similar operative facts hereafter filed in, removed

                           to, or transferred to this District, shall be consolidated pursuant to Fed.

                           R. Civ. P. 42(a) with the Consolidated Action;

                       ii. Plaintiffs shall file any motions for appointment of interim lead

                           counsel on or after thirty (30) days after this Court issues an order on

                           Gerber’s Transfer Motion;

                      iii. Plaintiffs in all of the consolidated cases shall file an Amended

                           Consolidated Class Action Complaint on or after thirty (30) days after

                           appointment of interim lead counsel; and

                      iv. In the interim, Gerber need not file a response to the complaints in

                           each of the above-captioned actions and instead shall move, answer, or

                           otherwise respond to the Amended Consolidated Class Action

                           Complaint no later than sixty (60) days following service of the

                           Amended Consolidated Class Action Complaint.

       (19)    In the alternative, Gerber requests the Court extend Gerber’s deadlines to move,

 answer, or otherwise respond to the Consolidated Class Action Complaint in the Consolidated

 Action and the Wilson complaint, from June 28, 2021 and July 15, 2021, respectively, to July 20,

 2021, to align with Gerber’s July 20, 2021 deadline to move, answer, or otherwise respond to the

 substantially similar complaints in A. Bryan and Cantor.




                                                 12
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 13 of 14 PageID# 604




     Dated: June 18, 2021                                   WHITE & CASE LLP


                                                            By: /s/ Kathryn J. Mims
                                                                Kathryn J. Mims
                                                                WHITE & CASE LLP
                                                                701 Thirteenth Street, NW
                                                                Washington, DC 20005
                                                                T: (202) 626-3704
                                                                F: (202) 639-9355
                                                                kmims@whitecase.com

                                                                 Bryan A. Merryman
                                                                 (admitted pro hac vice3)
                                                                 WHITE & CASE LLP
                                                                 555 South Flower Street
                                                                 Suite 2700
                                                                 Los Angeles, CA 90071
                                                                 bmerryman@whitecase.com

                                                                 Attorneys for Defendant
                                                                 Gerber Products Company




 3
     Mr. Merryman’s pro hac vice application in the Cantor action was filed on May 21, 2021, but remains pending.
     Mr. Merryman’s applications have been granted in the other cases.


                                                          13
Case 1:21-cv-00269-LO-TCB Document 43 Filed 06/18/21 Page 14 of 14 PageID# 605




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2021, I caused a copy of the foregoing Defendant’s

 Defendant Gerber Products Company’s Motion and [Proposed] Order to Reset Deadlines and

 Consolidate or, in the Alternative, to Extend Gerber’s Time to Move, Answer, or Otherwise

 Respond to the Consolidated Class Action Complaint and the Wilson Complaint to Align with

 Gerber’s Response Deadlines in the Related Cantor and A. Bryan Actions to be filed electronically

 with the Clerk of the Court via the Court’s ECF system which will send notification of such filing

 to all counsel of record.



                                                     By: /s/ Kathryn J. Mims
                                                             Kathryn J. Mims
